Citation Nr: 0121585	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-03 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to an increased (compensable) rating for a 
right ear perforated tympanic membrane with retraction of 
drum and mixed hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during World War II.

2.  The veteran's service medical records contain no evidence 
of a left ear hearing loss.

3.  No manifestations of a left ear sensorineural hearing 
loss were present during the first year after the veteran's 
discharge from active duty service.

4.  There is no medical evidence of a link between any 
currently diagnosed left ear hearing loss disability and an 
inservice injury or disease or any other incident of service.

5.  The veteran's service medical records contain no 
indication of complaints of, treatment for, findings of, or 
diagnosis of a right knee injury or condition.

6.  There was no evidence of arthritis of the right knee 
within one year of the veteran's discharge from active duty 
service.

7.  There is no medical evidence of a nexus between any 
currently diagnosed right knee disability and an inservice 
injury or disease or any other incident of service.

8.  Service connection is not in effect for a left ear 
hearing loss.

9.  The veteran's right ear disability is currently 
manifested by a hearing loss only.

10.  The veteran is currently shown to manifest level VII 
hearing in his right ear under Table VI, and level VI under 
Table VIA.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.385 (2000); Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

2.  A right knee disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. §§ 3.303 (2000).

3.  The criteria for a compensable rating for a right ear 
perforated tympanic membrane with retraction of drum and 
mixed hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.83, 4.1, 4.3, 4.14, 4.85, 
Diagnostic Code 6100, 4.86 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  38 U.S.C. § 5103A (West Supp. 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas V. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the provisions of the VCAA must be applied to the veteran's 
claims.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issues before the Board.  The evidence of record 
includes the veteran's complete service medical records, VA 
treatment reports, reports of several VA examinations and 
statements by the veteran and his representative.  Under the 
circumstances, the Board therefore finds that the record as 
it stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought.  The Board concludes that the discussions in the 
rating decisions, statement of the case, supplemental 
statements of the case, and the RO's letters to the veteran 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, such that there has been compliance with 
VA's notification requirements under the VCAA.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soymi v. Derwinski, 1 Vet. App. 540,. 546 
(l99l) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis V. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


I.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2000).  In addition, certain chronic diseases, such as a 
sensorineural hearing loss and arthritis, may be presumed to 
have been incurred during service if they become manifest to 
a compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

A.  Left Ear Hearing Loss

The veteran essentially contends that he suffers a left ear 
hearing loss due to being a radio operator and being in 
combat during World War II.  A review of the veteran's 
service records reveals that he served with the 130th Army 
Airways Communications Systems Squadron from January 1945 to 
January 1946.  His separation report contains notations that 
he participated in the China Defensive and Offensive, and his 
Separation Qualification Record contains notations that he 
was a radio operator.  There is no evidence in his service 
record, however, which indicates the veteran engaged in 
combat with the enemy.  As noted in VAOPGCPREC 12-99 (Oct. 
1999), the ordinary meaning of the phrase, "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and, as a general matter, 
evidence of participation in an "operation" or "campaign" 
often would not, in itself, establish that a veteran engaged 
in combat, because those terms ordinarily may encompass both 
combat and non-combat activities.  As the Court has held, 
mere presence in a war zone does not alone make one a veteran 
of combat with the enemy.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991), recon. denied 1 Vet. App. 406 
(1991).  The veteran never claimed he flew in combat 
missions, where exposure to noise might be presumed.  

Given the unit to which the veteran was attached during his 
tour of duty, his military occupation specialty, and the lack 
of any service evidence of combat, the Board must find that 
the veteran did not engage in combat with the enemy during 
World War II, and that the presumption of an injury or noise 
trauma in service provided by 38 U.S.C.A. § 1154(b) is not 
applicable to this veteran.  There is also no service or 
medical evidence of record which indicates that simply being 
a radio operator during World War II would entail 
encountering the level of noise trauma necessary to cause a 
sensorineural hearing loss.  In fact, the veteran never 
mentioned exposure to noise in service during his VA and 
private medical examinations in 1947 or on examinations 
during the first part of the 1990s.  

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385, as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

Based on the evidence of record, and applying 38 C.F.R. 
§ 3.385, the veteran clearly did not experience documented 
hearing loss for VA purposes during his active duty service.  
His December 1942 enlistment physical examination report 
contains notations that his hearing was found to be 20/20, 
and his January 1946 discharge from active duty physical 
examination report contains notations that his hearing was 
found to be 15/15.  However, the lack of any evidence of 
hearing loss at separation is not fatal to the veteran's 
claim.  Laws and regulations do not require in-service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The key issues are whether the 
veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and whether there is medical evidence linking the 
current hearing loss to the veteran's period of active 
service.  As noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

An August 1947 VA examination report contains notations that 
the veteran's left ear hearing had been found to be 20/20.

A December 1992 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
35
25
20
40

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The diagnosis was left ear mild to 
moderate sensorineural hearing loss with normal speech 
recognition.  The examiner also noted that the data obtained 
during this examination was "in close agreement with 
multiple previous evaluations."  As the auditory threshold 
of frequency 4,000 hertz was 40 decibels, the veteran's left 
ear hearing loss met the criteria for impaired hearing for VA 
purposes at this time.  This is the first medical evidence of 
record which shows a left ear hearing loss for VA purposes.  
Significantly, there is no medical evidence of any left ear 
hearing loss earlier.  

A December 1993 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
35
20
25
45

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The diagnosis was left ear moderate 
sensorineural hearing loss at 4,000 hertz with normal speech 
recognition ability.  The examiner also indicated that this 
test result data, compared to that of December 1992, 
suggested a stable left ear hearing loss.  As the auditory 
threshold of frequency 4,000 hertz was 45 decibels, the 
veteran's left ear hearing loss met the criteria for impaired 
hearing for VA purposes at this time.  

An August 1995 VA ear examination report contains notations 
which indicate the veteran reported no tinnitus at that time.

A December 1995 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
35
30
30
45

Speech audiometry revealed speech recognition ability of 84 
percent in the left ear.  The diagnosis was left ear mild to 
moderate sensorineural hearing loss at 1,000 to 8,000 hertz.  
The examiner also indicated that the left ear results were 
very slightly worse than in December 1993.  

An October 1996 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
35
30
X
55

Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  The diagnosis was mild to moderate 
left ear sensorineural hearing loss at 1,00 to 8,00 hertz 
with mild speech loss.  

A February 1998 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
40
40
45
45

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The diagnosis was left ear mild to 
moderate sensorineural hearing loss.  The veteran reported 
working for approximately four years as a radio operator and 
mechanic while on active duty.  He also reported noise 
exposure in the service, and periodic hunting subsequent to 
service.  He denied having tinnitus.  

A May 2000 VA audiological examination report indicated that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
45
40
65
70

Speech audiometry revealed speech recognition ability of 70 
percent in the left ear.  The examiner indicated that this 
data suggested somewhat poorer hearing than shown during the 
October 1996 examination.  The veteran denied left ear 
tinnitus.  He reported a history of only basic training and 
combat noise exposure.  The diagnosis was left ear moderate 
to moderately severe sensorineural hearing loss at 1,000 to 
4,000 hertz with moderate speech loss.  

In summary, while the veteran's current left ear hearing loss 
meets the regulatory threshold requirements for a left ear 
hearing disability for VA purposes, there is no service 
medical evidence of inservice noise exposure or left ear 
hearing loss, nor service record evidence that the veteran 
engaged in combat with the enemy, and there is no medical 
evidence of a nexus or association between his present left 
ear hearing loss and his active duty service.  There is also 
no evidence of a left ear hearing loss for VA purposes within 
one year of the veteran's January 1946 discharge, nor of left 
ear hearing complaints and/or treatment from his discharge to 
the current date.

As the Court has held, a grant of service connection for a 
hearing loss requires competent medical evidence of a nexus 
between a present left ear hearing loss and the veteran's 
active duty service.  Lay testimony cannot provide such 
medical evidence because lay persons are not competent to 
offer medical opinions.  See Boyer v. West, 11 Vet. App. 477, 
478 (1998); Wade v. West, 11 Vet. App. 302, 304-306 (1998); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espirutu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the preponderance of the evidence is against 
service connection for a left ear hearing loss.

B.  Right Knee Condition

The veteran essentially contends that that he twisted his 
right knee while on active duty service in 1944, which 
resulted in a right knee arthroscopy in 1997.  A degenerative 
tear of the medial meniscus of the right knee was diagnosed 
at that time in September 1997, together with chondromalacia 
of the patella and chondromalacia of the medial femoral 
condyle.  A partial meniscectomy and joint debridement with 
trimming of the chondromalacia and hypertrophic fat pad of 
the right knee was performed.

As noted above, the veteran has been found not to have 
engaged in combat with the enemy during World War II; thus, 
the presumption of service incurrence provided by 38 U.S.C.A. 
§ 1154(b) is not applicable to this veteran.

There are no service medical reports of record showing any 
right knee injury, right knee complaints, or right knee 
treatment.  The veteran's January 1946 separation physical 
examination report contains a notation that no 
musculoskeletal defects had been found.  No medical evidence 
has been submitted showing that arthritis was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

The veteran did not request service connection for residuals 
of any right knee injury on his December 1946 application for 
VA benefits, nor mention any right knee problems during his 
March and August 1947 VA examinations.

The first evidence of a right knee condition appears in a 
July 1997 VA X-ray report of the right knee, some fifty-one 
years after the veteran's discharge.  That report contains 
notations that mild narrowing of the right knee medial 
compartment had been shown, together with chondrocalcinosis 
in both the medial and lateral compartments.  The radiologist 
also stated that chondrocalcinosis could be "idiopathic or 
due to degenerative changes.  Other causes include gout, 
pseudogout, and hypercalcemic states."  No fractures or 
dislocations were identified, but sharpening of the tibial 
spines was seen.  The impressions were early degenerative 
changes, mild narrowing of the medial compartment and 
chondrocalcinosis.  

A December 1997 VA treatment report contains the veteran's 
statement that he did not remember injuring his right knee, 
"just gradually increasing pain."

There are no further right knee treatment reports of record.

A February 1998 VA orthopedic examination report contains a 
diagnosis of status post right arthroscopic medial 
meniscectomy with trimming of the chondromalacia patella and 
medial femoral condyle.  There is no opinion in this report 
relating any injury to the veteran's right knee with his 
active duty service.

As noted above, service connection requires evidence of the 
inservice incurrence of any injury and medical evidence of a 
nexus, or link, between that injury and a current disability.  
In the present case, the veteran has been found not to have 
engaged in combat with the enemy during World War II, there 
is no medical evidence of an inservice right knee injury or 
inservice treatment of a right knee condition, there is no 
medical evidence that arthritis was diagnosed within one year 
of the veteran's discharge, there is no evidence of 
complaints of, diagnosis of, or treatment for a right knee 
condition from the date of the veteran's discharge in 1946 to 
1997, and there is no medical evidence relating any current 
right knee condition to the veteran's active duty service.  
The July 1997 VA right knee X-ray report also contained an 
etiology opinion relating the noted disorders to non-service 
causes.

Accordingly, the preponderance of the evidence is against 
service connection for residuals of a right knee injury.

II.  Increased Rating Claim

The veteran has disagreed with the noncompensable rating 
assigned his service-connected right ear perforated tympanic 
membrane with retraction of drum and mixed hearing loss.

A February 1998 VA ear examination report contains notations 
that the veteran complained of a right ear hearing loss, most 
noticeable when he is in an automobile.  There were no other 
right ear complaints noted in this report.  Upon physical 
examination a healed perforation with marked retraction of 
the right ear drum was found.  The tympanic membrane was 
noted to have some hyperemia, with central scarring.  No 
current perforation or drainage was noted.  The examiner 
indicated the retraction was mild, with somewhat prominent 
bony landmarks, and the cone of light was disrupted.  The 
examiner indicated that an insertion hearing aid was being 
worn by the veteran.  The external auditory canal was noted 
to be clear, and infection was noted to be controlled.  Upon 
audiological examination pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
65
70

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 63 decibels for the right ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear.  The diagnosis was right ear mild to severe 
mixed hearing loss.

A March 2000 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
60
75
75

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 70 decibels for the right ear.  Speech 
audiometry revealed speech recognition ability of 64 percent 
in the right ear.  The examiner indicated that the data were 
most consistent with abnormal right middle ear status.  The 
diagnosis was right ear moderate to severe mixed hearing loss 
with moderate speech recognition ability loss.  The examiner 
also indicated the veteran was wearing hearing aids in both 
ears, with benefit, and that the results of the current 
hearing examination suggested somewhat poorer hearing than 
the October 1995 examination showed.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  Although the history of a 
disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating the ear, including hearing loss, and other sense 
organ disorders, as set forth in 38 C.F.R. § 4.85-4.87a.  See 
61 Fed. Reg. Vol. 64, No. 90, 25202-25210 (1999).  Where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Notes to this amendment, 
however, indicate that the revisions of the sections 
addressing ear and other sense organs are part of the overall 
revision of the rating schedule based on medical advances, 
etc., rather than representing liberalizing interpretations 
of regulations.  

38 C.F.R. § 4.87, Diagnostic Code 6211, which rates 
perforation of the tympanic membrane, contains only one 
rating for this disability, i.e., 0 percent or 
noncompensable.  As the veteran's service-connected right ear 
symptomatology includes a hearing loss, his right ear 
disability will be considered under 38 C.F.R. § 4.85, which 
rates hearing impairment.

There is no evidence of record the veteran has a language 
problem or inconsistent speech discrimination scores, etc.  
See 38 C.F.R. § 4.85.  38 C.F.R. § 4.86(a) provides that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  As 
the puretone thresholds at the frequencies of 1000, 2000, 
3000, and 4000 Hertz are all above 55 decibels, the veteran's 
right ear hearing loss will be considered under both Tables 
VI and VIA.

In rating a service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Ratings of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 hertz.  To rate the degree of disability from 
hearing loss, the revised rating schedule establishes eleven 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110.  

This is very important:  In situations where service 
connection has been granted only for defective hearing 
involving one ear, and the veteran does not have total 
deafness in both ears, the hearing acuity of the non-service 
connected ear is considered to be normal.  See 38 C.F.R. 
§§ 3.383, 4.1.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at a level of X or XI.  See 38 C.F.R. 
§§ 4.85, 4.87, Table VII, Diagnostic Code 6100, 6101.

In the case at hand, the audiometry findings of the March 
2000 VA examination, applied to Table VI of 38 C.F.R. § 4.85, 
result in a numeric designation of level VII for the right 
ear.  See Francisco, supra.  Applying only the puretone 
threshold average to Table VIA results in a numeric 
designation of level VI for the right ear.  Applying both of 
these Roman Numeral designations to Table VII results in a 
noncompensable rating, under Diagnostic Code 6100, for the 
veteran's mixed hearing loss, right ear, for both level VI 
and VII.  38 C.F.R. §4.85, Tables VI, VIA, VII, Diagnostic 
Code 6100.  Accordingly, the Board concludes that a 
compensable rating for the veteran's right ear hearing loss 
is not warranted.

Accordingly, the preponderance of the evidence is against a 
compensable rating for the veteran's right ear hearing loss.  
In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

III.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Service connection for left ear hearing loss and for 
residuals of a right knee injury is denied.  An increased 
(compensable) rating for a right ear perforated tympanic 
membrane with retraction of drum and mixed hearing loss, is 
denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

